NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0652-16T4

K.L,1

        Plaintiff-Respondent,

v.

F.T.M.,

     Defendant-Appellant.
_____________________________

              Argued May 30, 2018 – Decided July 9, 2018

              Before Judges Moynihan and Natali.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Hudson County,
              Docket No. FD-09-1737-12.

              F.T.M., appellant pro se.

              Nirmalan Nagulendran argued the cause for
              respondent   (Miller,  Meyerson  &   Corbo,
              attorneys; Nirmalan Nagulendran, of counsel
              and on the brief).

PER CURIAM




1
    We use initials to protect the identity of the child.
     Defendant F.T.M. appeals from the June 29, 2016 trial court

order amending the parenting time schedule of the parties' then

five year-old child, L.M.-L., and from the court's September 21,

2016 order denying his motion for reconsideration.2      The trial

court, following a plenary hearing, amended the parenting time

schedule for the parties' then one-year-old set forth in a December

6, 2012 consent order that provided defendant with diurnal time

Monday through Friday, the third weekend of every month except in

July and August, and two non-consecutive weeks in July and August.

The new court-set schedule allows defendant parenting time on

alternate weekends and twice-weekly "dinner parenting time."     The

summer, spring break and holiday parenting time schedule remain

unchanged.



2
  In his merits brief, defendant makes mention of his appeal of
the denial of his request for custody, expressed in the court's
March 14, 2016 order. Defendant did not cite that order in his
original or amended notices of appeal or case information
statements as one from which he appealed. We have made clear "it
is only the judgment or orders designated in the notice of appeal
which are subject to the appeal process and review."          1266
Apartment Corp. v. New Horizon Deli, Inc., 368 N.J. Super. 456,
459 (App. Div. 2004).    We decline to consider an order if the
appellant "did not indicate in his notice of appeal or case
information statement that he was appealing from the order." Fusco
v. Bd. of Educ. of City of Newark, 349 N.J. Super. 455, 460-61,
461 n.1 (App. Div. 2002).      Further, although mentioned in the
brief, it was not argued; as such we will not consider the custody
issue. Noye v. Hoffmann-La Roche, Inc., 238 N.J. Super. 430, 432
n.2 (App. Div. 1990) (referring to matters not argued in the brief
as "abandoned").

                                2                           A-0652-16T4
Defendant argues:

    POINT I

    TRIAL COURT EGREGIOUSLY ABUSED DISCRETION IN
    REDUCING FATHER'S PARENTING TIME FROM SHARED
    PARENTING OF 50% OR MORE OF THE TIME TO EVERY
    OTHER WEEKEND AND 2 WEEK NIGHT DINNERS,
    CAUSING THE CHILD TO LOSE CONTINUITY WITH
    FATHER, AND GIVING MOTHER'S FAMILY AND
    SURROGATES DE FACTO CUSTODY TO WATCH CHILD
    WHEN MOTHER CANNOT; THIS WAS NOT IN THE
    CHILD'S BEST INTERESTS TO REDUCE FATHER'S
    PARENTING TIME WHEN CHILD HAD BEEN CARED FOR
    BY FATHER DURING DAYS AND MANY EVENINGS SINCE
    BIRTH.

    POINT II

    TRIAL COURT EGREGIOUSLY ABUSED DISCRETION BY
    RELYING UPON MOTHER'S FALSE ALLEGATIONS THAT
    FATHER NEVER CONSULTED WITH HER ABOUT HIS
    RELOCATION FROM JERSEY CITY, N.J. TO OAK
    RIDGE, N.J. WHEN COURT BELIEVED MOTHER AND NOT
    FATHER, WHERE FATHER HAD SECOND RESIDENCE IN
    JERSEY CITY, N.J. TO CARE FOR CHILD DURING
    DAYS SINCE CHILD WASN'T IN SCHOOL FULL TIME;
    MOTHER COMMITTED BAD FAITH ACT TO REDUCE
    FATHER'S PARENTING TIME ON FALSE ALLEGATIONS
    AND SHOULD HAVE BEEN DENIED ANY RELIEF
    WHATSOEVER, SINCE IT WAS NOT IN CHILD'S BEST
    INTERESTS.

    POINT III

    THE TRIAL COURT'S JUNE 29, 2016 ORDER AND
    SEPTEMBER 21, 2016 ORDER (ALONG WITH THE MARCH
    14, 2016 CUSTODY ORDER) AND FINDINGS SHOULD
    BE REVERSED FOR NOT ORDERING A CUSTODY EXPERT
    INTO THE CASE AND NOT REVIEWING EVIDENCE OF
    COMPARISONS BETWEEN THE DIFFERENCE OF THE OAK
    RIDGE, NEW JERSEY AND JERSEY CITY, NEW JERSEY
    LIFESTYLES AND SCHOOL SYSTEMS FOR PURPOSES OF
    CUSTODY DETERMINATION.


                          3                          A-0652-16T4
          POINT IV

          FURTHER PROCEEDINGS IN THIS MATTER SHOULD BE
          CONDUCTED BEFORE A DIFFERENT JUDGE.

We affirm.

     In the context of determining child custody – which we have

held akin to determining parenting time – the Legislature found

and declared that "the public policy of this State [is] to assure

minor children of frequent and continuing contact with both parents

[after divorce] and that it is in the public interest to encourage

parents to share the rights and responsibilities of child rearing

in order to effect this policy."     N.J.S.A. 9:2-4.   Both parties

have a fundamental right to "the custody, care and nurture of

the[ir] child."      Watkins v. Nelson, 163 N.J. 235, 245 (2000)

(quoting Prince v. Massachusetts, 321 U.S. 158, 166 (1944)).       As

neither has a right that is superior to the other, "the sole

benchmark" to a determination of the parenting time issue is the

best interests of the child, Sacharow v. Sacharow, 177 N.J. 62,

80 (2003); that is, what will protect the "safety, happiness,

physical, mental and moral welfare of the child," Beck v. Beck,

86 N.J. 480, 497 (1981) (quoting Fantony v. Fantony, 21 N.J. 525,

536 (1956)), "no matter what the parties have agreed to."       P.T.

v. M.S., 325 N.J. Super. 193, 215 (App. Div. 1999) (quoting

Giangeruso v. Giangeruso, 310 N.J. Super. 476, 479 (Ch. Div.


                                 4                          A-0652-16T4
1997)).     A judgment that incorporates the parties' agreement

regarding custody or visitation may be modified if the party

seeking modification shows both changed circumstances and the

agreement   is   no   longer   in   the   best   interests   of   the    child.

Abouzahr v. Matera-Abouzahr, 361 N.J. Super. 135, 152 (App. Div.

2003); see also Finamore v. Aronson, 382 N.J. Super. 514, 522-23

(App. Div. 2006).

     Modification of a prior agreement is appropriate when there

is a change in circumstances warranting it, i.e., a development

that affects the welfare of the child.            See Sheehan v. Sheehan,

51 N.J. Super. 276, 287 (App. Div. 1958).           In evaluating whether

the requisite changed circumstances exist, a court must consider

the circumstances that existed when the prior parenting time order

was entered.     Id. at 287-88.       After considering those facts, a

court can then "ascertain what motivated the original judgment and

determine whether there has been any change in circumstances."

Id. at 288.

     The changed circumstances here are obvious.              The agreement

established parenting time when L.M.-L. was an infant. Her current

school schedule impacts her daily life.           No longer can she spend

her weekdays with a parent.         The trial court properly recognized

a plenary hearing was necessary to determine the child's best

interests in light of these changed circumstances.

                                      5                                 A-0652-16T4
      Generally, in our limited scope of review, we will not disturb

the factual findings of the trial court.              N.J. Div. of Youth &

Family Servs. v. G.L., 191 N.J. 596, 605 (2007).              "Because of the

family     courts'    special   jurisdiction    and   expertise    in     family

matters, appellate courts should accord deference to family court

factfinding."        Cesare v. Cesare, 154 N.J. 394, 413 (1998).             Those

findings will be upheld when they are supported by adequate,

substantial    and     credible   evidence.     G.L.,   191    N.J.     at   605.

"Deference is especially appropriate 'when the evidence is largely

testimonial and involves questions of credibility.'"              Cesare, 154

N.J. at 412 (quoting In re Return of Weapons to J.W.D., 149 N.J.

108, 117 (1997)).        We will set aside those findings only if they

are   so   "manifestly     unsupported    by   or   inconsistent      with    the

competent, relevant and reasonably credible evidence as to offend

the interests of justice."        Ibid. (quoting Rova Farms Resort, Inc.

v. Inv'rs Ins. Co., 65 N.J. 474, 484 (1974)). We owe no deference,

however, to the trial court's "interpretation of the law and the

legal consequences that flow from established facts."                 Manalapan

Realty, LP v. Twp. Comm. of Manalapan, 140 N.J. 366, 378 (1995).

      We see no reason to disturb the trial court's credibility

determination that defendant "lied to th[e] [c]ourt."                   Despite

defendant's contentions that the court based its finding that he

was incredible on "false information" and "one false [a]llegation"

                                      6                                  A-0652-16T4
— that he unilaterally moved from Jersey City to Oak Ridge without

informing plaintiff — the court found defendant was not direct and

forthright in answering its question regarding when he moved to

Oak Ridge, and that his testimony on that issue varied.                That

determination is entitled to our deference.

     Defendant's argument that the trial court "made no relevant

findings    to   support   the   significantly   reduced   parenting   time

schedule [it] imposed," is belied by his other averments that we

now review.      Defendant argues that the judge erred in finding his

move to Oak Ridge was "unilateral" because plaintiff knew he had

moved.     We determine that argument to be meritless.          Defendant

admitted he moved to Oak Ridge without consulting plaintiff, making

that choice unilateral.          Plaintiff's knowledge of the move – no

matter how or when learned – does not change the unilateral nature

of defendant's decision.

     The court's determination undermined defendant's contention

that he was going to keep residence at a rented-out Jersey City

apartment so that L.M.-L. did not have to travel forty-five minutes

from Oak Ridge to Jersey City on school days. The court concluded,

"I don't know if you'll actually go through with it.          [The rented

apartment] was a point of income for you . . . ."

     The court considered defendant's move and his failure to

communicate with plaintiff regarding their child – evidenced by

                                       7                          A-0652-16T4
defendant's responses to the court's examination – as factors in

amending the parenting time schedule.          The trial court's findings

corresponded to some of the best interests factors required to be

considered: the parents' communication and cooperation abilities;

the needs of the child; and the geographical proximity of the

parents' homes.

      Defendant asserts that the court failed to consider the

difference in living environment between Jersey City and Oak Ridge,

where defendant lives in a five-bedroom home shared by "his fiancé

and several other children that [L.M.-L.] had become accustomed

to being with and playing with."          First, the argument is at odds

with defendant's assertion that he would keep the Jersey City

apartment so L.M.-L. could attend school there.              Moreover, we

perceive no, or at least scant and conclusory, evidence regarding

the   difference   in   lifestyles       and   schools   between   the   two

municipalities.    See N.J. Div. of Youth & Family Servs. v. M.M.,

189 N.J. 261, 278 (2007) (holding evidence not presented to the

trial court fell outside the scope of appellate review).

      The same holds true for the argument defendant raises for the

first time that plaintiff's work schedule results in L.M.-L. being

cared for – not by her mother – but by "surrogates, . . . her

parents and extended family."            Defendant argues he, a retired

tactical unit police officer, is available to care for L.M.-L. at

                                     8                              A-0652-16T4
any time.    Although potentially related to the best interest

standard, we see no evidence in the record to support his averment.

      We find unavailing defendant's argument that the trial court

erred by not appointing an expert.         Rule 5:3-3(a) provides the

trial judge with the discretionary authority to appoint a mental

health expert to perform parenting/custody evaluations of the

parties and child whenever the court concludes that "disposition

of an issue will be assisted by expert opinion."        Defendant made

no request for an expert; thus there was no "demonstration of good

cause therefor."    Pressler & Verniero, Current N.J. Court Rules,

cmt. 1 on R. 5:3-3 (2018).     We will not address this issue because

defendant did not raise it before the trial court.            Nieder v.

Royal Indem. Ins. Co., 62 N.J. 229, 234 (1973).        Further, we see

no request in the record by defendant to present his own expert,

see R. 5:3-3(h); we therefore will not entertain defendant's

contention made at oral argument that he was willing to pay for

an expert but the judge declined.

      A decision concerning parenting time is committed to the

sound discretion of the judge.      See Abouzahr, 361 N.J. Super. at

157   (according   deference   to   the   trial   court's   "exceedingly

difficult and delicate" exercise of discretion on custody and

parenting time matters).     As such, the decision of the trial court

is reviewed for an abuse of that discretion.          Schweizer v. Mac

                                    9                            A-0652-16T4
Phee, 130 N.J. Super. 123, 127 (App. Div. 1974) (stating the

proposition of law that reversal of discretionary decisions only

follows in cases of a clear abuse of that discretion).           An abuse

of discretion occurs where the "decision [was] made without a

rational    explanation,    inexplicably    departed   from    established

policies, or rested on an impermissible basis."         United States v.

Scurry, 193 N.J. 492, 504 (2008) (alteration in original) (quoting

Flagg v. Essex Cty. Prosecutor, 171 N.J. 561, 571 (2002)).

      We disagree with defendant that the trial court did not apply

the best interests test in determining parenting time. The court's

opinion demonstrates a reasoned weighing of evidence against best

interests factors to support its conclusion.

      We reviewed plaintiff's remaining challenges to the denial

of   his   motion   for   reconsideration    and   determine    they   lack

sufficient merit to warrant discussion in our opinion.           R. 2:11-

3(e)(1)(E).

      Affirmed.




                                   10                              A-0652-16T4